MAUS, Judge.
On October 14, 1987, movant Dennis R. Reid entered pleas of guilty to five counts of selling controlled substances in violation of § 195.020 RSMo 1986. On November 23, 1987, he was sentenced to concurrent terms of twenty years on each count. On July 6, 1988, movant filed a motion under Rule 24.035 to set aside those sentences and withdraw his pleas of guilty. The movant alleged he was denied effective assistance of counsel. At a hearing the motion court dismissed the motion because it was filed after June 30,1988, and therefore was untimely filed under the provisions of that Rule.
On appeal the movant contends the motion court erred because the time limit imposed by Rule 24.035(0 is constitutionally invalid and the Rule is an unconstitutional suspension of the writ of habeas corpus. He presents the same points and arguments as the movant presented in Dayringer v. State, 790 S.W.2d 522 (Mo.App.1990). His points and arguments are denied for the reasons set forth in Dayringer. The movant’s failure to file a timely motion was a procedural default and the judgment of the trial court and this court rests on a state procedural bar. Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989).
The judgment is affirmed.
PREWITT and CROW, JJ., concur.